DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the mode of operation being optimization a power requirement of the particular working element” in lies 3-4, which is unclear for being incomplete as written. For the purposes of this examination, the limitation will be read and examined as -- the mode of operation being optimization of a power requirement of the particular working element --. 
Claims 2-4 and 6-12 recites “the at least one sensor system”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-4 and 6-12 depend on claim 1, which recites “a sensor system” in line 15 and not “at least one 
Claim 3 recites “the at least one throughput-proportional load signal”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends on claim 1, which recites “a throughput-proportional load signal” in line 15 and not “at least one throughput-proportional load signal”. For the purposes of this examination, “the at least one throughput-proportional load signal” will be read and examined as -- the throughput-proportional load signal --.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuncer et al. (US 2016/0052525 A1).

multiple working elements (rotary crop header 20; pre-pressing rollers 30, 32; chopper 22; post-processing device 28; feed device 24) for carrying out a crop handling process, the working 5elements comprising at least one adjustable crop handler (e.g. 20, 30, 32, 22, 28), at least one actuator system configured for adjusting and/or actuating the at least one crop handler (para.[0034]; para.[0032] also refers to DE 102009003242 A1, which discusses details of the actuator system), as well as, a control unit (42) for controlling the actuator system, 
a drive system (described in paragraph [0032]) which is divided into a main drive train (mechanical drive train connected to internal combustion engine 50, see para. [0032]) that includes mechanically driven working elements (22, 28, 24) of the multiple working elements, and an 10auxiliary drive train (hydraulic pumps and motors 52, 54, per para. [0032]) that includes at least partially hydraulically driven working elements (20, 30, 32) of the multiple working elements,
a driver assistance system (operator assistance system 64 discussed in paragraph [0035]) which comprises a memory (70) for storing data and a computing device (68) for processing data stored in the memory, as well as a graphical user interface (displace device 66), and 
a15aaaaaAAAADFASDFGFASFSDFF sensor system (discussed in paragraph [0051], includes sensor 38, which determines harvested crop moisture, and “sensor (not shown) for detecting the gap between the upper and lower pre-pressing rollers or some other sensor which detects the throughput rate”) configured for determining a throughput-proportional load signal of the drive system (as discussed in para.[0055], energy requirement of the working elements is dependent on throughput rate), 
wherein each working element is designed as an automatic adjuster (A1, A2, A3, A4, An), wherein a mode of operation of each automatic adjuster (A1, A2, A3, A4, An) is configured to be optimized, individually or depending on at least one further 20automatic adjuster (A1, A2, A3, A4, An), by the driver assistance system (bottom half of para.[0046] and [0052] and FIG.5), wherein the driver assistance system is configured for feeding the throughput-proportional load signal of the drive system to a particular automatic adjuster (A1, A2, A3, A4, An) (see paragraphs [0051] and [0055] discusses optimization of the harvester includes optimizing the parameters of the working element, which considers throughput rate sensed by a sensor).  

Regarding claim 2, Tuncer et al. further discloses the forage harvester as claimed in claim 1, wherein the sensor 25system is assigned to at least one working element in the main drive train, in order to determine the throughput-proportional load signal, in order to detect changes in a power uptake of the at least one working element (sensor for detecting gap between the upper and lower pre-pressing rollers 30, 32 which detects the throughput rate, per para.[0051], is located in the main drive train).  

Regarding claim 3, Tuncer et al. further discloses the forage harvester as claimed in claim 1, wherein the sensor 30system is assigned to at least one working element in the auxiliary drive train, in - 23 -order to determine the at least one throughput-proportional load signal, in order to detect changes in power uptake of the at least one working element (throughput rate is influenced by cutting height of the harvesting attachment 20, per para.[0051], which is located in the auxiliary drive train).

Regarding claim 4, Tuncer et al. further discloses the forage harvester as claimed in claim 1, wherein the sensor ssystem is configured for transmitting measuring signals acquired by the sensor system to the driver assistance system in order to generate throughput-proportional load signals (para.[0034], first/machine bus 40; see also para.[0051]).  

Regarding claim 5, Tuncer et al. further discloses the forage harvester as claimed in claim 1, wherein the automatic adjusters (A1, 10A2, A3, A4, An) are configured for utilizing the load signals during optimization of the mode of operation of the particular working element, the mode of operation being optimization a power requirement of the particular working element (para.[0055]).  

Regarding claim 6, Tuncer et al. further discloses the forage harvester as claimed in claim 1, wherein the sensor 15system is configured for indirectly measuring a load of the drive system (by consideration of throughput rate, para.[0055], which is determined by a sensor that detects throughput rate, para.[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer et al., as applied to claim 1 above, and further in view of Diekhans (DE 19524752 A1).
Regarding claims 7 and 8, Tuncer et al. discloses the forage harvester as claimed in claim 1, except wherein the sensor system is configured for determining elongation slip in a drive belt of the main drive train.
Diekhans teaches determining throughput-proportional load in a forage harvester by using sensors to determine slip measurement of the drive belt of the chopping drum by detecting the rotational speeds of the chopping drum and a second rolling device (see para.[0009] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensor system of the forage harvester of Tuncer et al. to determine slip measurement of the drive belt of the chopping drum as taught by Diekhans as an alternate and known way of determining throughput-proportional load in order to optimize the working elements of the forage harvester.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer et al., as applied to claim 1 above, and further in view of Zadra (EP 0605369).
Regarding claims 9 and 10, Tuncer et al. discloses the forage harvester as claimed in claim 1, except wherein the sensor system is configured for determining bending vibrations in a drive belt of the main drive train.
Zadra teaches that proper belt tension of a drive belt for an internal combustion engine is necessary to obtain good performance of the machine, wherein belt tension can be determined using a sensor system (9, 10, 11) configured for determining bending vibrations in the drive belt for the engine (see para.[0003] and [0013] and FIG.1 and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of the forage harvester of Tuncer et al. to be configured for determining bending vibrations of the drive belt as taught by Zadra in order to determine status of the drive belt of the main drive train for optimization of the forage harvester.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer et al., as applied to claim 1 above, and further in view of Bonig Dr. et al. (EP 2965610 A1).
Regarding claims 11 and 13, Tuncer et al. discloses the forage harvester as claimed in claim 1, except wherein the sensor system is configured for determining a hydraulic power of at least one hydraulic 10motor situated in the auxiliary drive train of the drive system, per claim 11; and wherein the hydraulic motor is designed as a fixed displacement motor, per claim.
Bonig Dr. et al. teaches a similar forage harvester that comprises a sensor system (pressure sensors 34) configured for determining a hydraulic power of at least one hydraulic 10motor (32) situated in the drive train of the drive system in order to determine throughput-proportional load. (see para.[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of the forage harvester of Tuncer et al. to determine hydraulic power, as taught by Bonig Dr. et al. as an alternate and known way to determine throughput-proportional load for optimizing the forage harvester.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671